tiFFICE OF THE ATTORNEY GENERAL OF TEXAS
                              AUSTIN
               s
    &moh4nGLIIERAL
                                         rmbrury lT, 1999
Hononblo L. A. Woodr                  Ovirrule4 bT o-SlB3
Stat.0 Buprrintomlont
Department ot,fdu8ation

Dear air:                 Oplnlon NO. o-Las




     bo reo0mDiandmlt
     lleptmer 14, 1
     ViRiOM in th4
     than mandatory?
                                      ldvi80
                                           th a t
                                                wo h a r e
                                                         eanrully
                                     Bouae Bill 133, and in our
                                     , and thr prQrlrioIM or

                                 d #hall be on 2110 rlth




     luah lpplloatlon before woh date of each year rhall
     not be lllglbla for aid for the ourrant Joar.8
          Who r e
                8 mta to k1 0lfflmatlr* It 4.0~ 110;aoaeooarll
irplr that the mo&o or tluo rontlond in it lo rxoluoivo,and dat
the set p~ov16ed for, Lr dono at 8 Urronnt  tlm8 or In a Ufforent
mnur, will at bar* offoot. Lluohlo the lltoml lmplleatlon,    It




            Thlo rulo lo uinouuorduul u hola in th* ea.08 of Ruooell
                   To%. 8581 51ty or OtrPdo va. mlmoy, 145 s.w: Sllr
                   1ts.S.W.666b Y9rrioPnoo Btiak Oo. To, Eawkb.8,

            in tho #.0   or Burtan vo. x00ulra;s   8.R. (6d) 816, 1t lo
6tateaa

                      4008 net clopmd clponit. ioar, bat
    1'~m           z atdon of tho Lqgiolaturoto bo am-
              the la
:       lortaiao4 tram a oonala~ntlon   or tho atlro




          Fh.rertoi.,dth thlo       rlmw ln rind ua ho14 that the’
ahtut   lo Urratov to   the *tent t&t ff the a&leation              ti  ,tate
thm Offloo Of tha St&O  Buporlntandont      barore oubotantialio  %    lo
40~1 'mnthe ~lotdbutlon of the irrnd than ho would br ut libdrty
to OOMlbr the lp lloatlontiled Itier‘Ootobor 1 but ha would n6t
bo porslttoUto tieEly the 6irtributlon      o? tha ?un&, aor to dthholl
the ronoy to take oar0 o,? late till 8; but thaw would be a xks-
unable lonotl%etlonOt the timr of 7      f llng DO a8 not to 8olar o bar
#oh001 U8trloto ln roodring tholr money, and if an applloatlo          a lo
*Ilad in-t&w 80 u not to prorentan&w dalq aa In tin0 for tho-
propor dlotrlbutlon 8f the toad in tho ordlna~~oouro~of buslnuo,
then tha illi of tha lpplloatlonwould not be too late if filed
after OOtOb8r"p, and suoh tllhg roti& #till bo in oonfomlty rlth
the sot.